                                         Case 3:17-cv-06641-MMC Document 146 Filed 10/02/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANN MARILYN LEMBERG,                            Case No. 17-cv-06641-MMC
                                  8                    Plaintiff,
                                                                                         ORDER CERTIFYING APPEAL
                                  9              v.                                      TAKEN IN GOOD FAITH;
                                                                                         DIRECTIONS TO CLERK
                                  10     SAN FRANCISCO OPERA
                                         ASSOCIATION,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Referral Notice, filed September 30, 2020, by which the

                                  14   Ninth Circuit Court of Appeals has referred the above-titled matter to the district court for

                                  15   the limited purpose of determining whether plaintiff-appellant’s in forma pauperis status

                                  16   should continue.

                                  17          Having considered the matter, the Court does not find it appropriate to revoke

                                  18   plaintiff-appellant’s in forma pauperis status.

                                  19          The Clerk shall serve a copy of this order on the Ninth Circuit Court of Appeals.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 2, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
